The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-4, 6-7 and 10-14 are allowable. 
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 and 13-14: the prior art of record alone or in combination neither teaches nor makes obvious the invention of an organic light-emitting diode, comprising: 
the display area further comprises a pixel defining layer; each of the plurality of sub-pixel areas of the OLED plate is defined by the pixel defining layer; the organic material functional layer of each of the plurality of OLED devices in the OLED plate is formed in an opening area corresponding to the pixel defining the auxiliary cathode is disposed directly under the organic material functional layer of the corresponding OLED device and within the opening area.
The allowed claims 3-4, 6-7 and 10-12 each depend on independent claim 1 and each is allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Thu, 9AM-7PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571)-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/MOHAMMAD M HOQUE/
Examiner, Art Unit 2817